Case 1:04-cv-03294-CAP Document 1076 Filed 12/23/19 Page 1 of 7

| a oRrce
UNITED STATES DISTRICT COURT noes
FOR THE NORTHERN DISTRICT OF GEORWIAS®™”
ATLANTA DIVISION na aioe a8

 

FEDERAL TRADE COMMISSION,
Plaintiff,
Vv.

NATIONAL UROLOGICAL GROUP, INC., et al,
1:04-CV-3294-CAP
Defendants,

And

HANMI BANK,

Garnishee.

NN eI hr ee er er ee ee Net KE oie

 

ANSWER OF THE GARNISHEE FORM

I, Bonnie. P. Doug herty (Declarant), as the
legal Officer _ (Title of Declarant) of Garnishee,

Hanmi Ban le (Garnishee's official name)
BEING DULY SWORN DEPOSE AND SAY:

1. Choose one as applicable:

 

GARNISHEE IS AN INDIVIDUAL

 

 

 

Garnishee is or was doing business in name of

 

1
Case 1:04-cv-03294-CAP Document 1076 Filed 12/23/19 Page 2 of 7

 

 

 

GARNISHEE IS A PARTNERSHIP OR TRUST.

 

Declarant is the (Title) of a partnership or

trust known as which is registered in the State

of

 

 

 

 

GARNISHEE IS A GOVERNMENTAL ENTITY.
Declarant is the (title of declarant) of the

(official name of government entity) with a

 

principal office located at

 

 

 

X | GARNISHEE IS A CORPORATION.

Declarant is the leqa | Officer (title of declarant) of the

Hanmi Ban ke (corporation name), which is organized under the

 

 

laws of the State of ___ Cali -+firnig

2. The Garnishee may be contacted through the following individual,
_ at the following telephone number(s), and with the following identifying

information:

 

 

 
 

Case 1:04-cv-03294-CAP Document 1076 Filed 12/23/19 Page 3 of 7

3. On the (6th day of December, 20.19, Garnishee was served with
the Writ of Continuing Garnishment.

4. Declarant states the following regarding the subject of the Writ:

 

 

 

 

Yes No
__. _¥* ~ The Garnishee has custody, control or possession of the
following property in which the Judgment debtor maintains
an interest, including funds, accounts, monies, stock, or
earnings of the Judgment debtor, as described below:
Description of Approximate Description of Debtor’s
Property Value Interest of Property
(1)
(2)
(3)
(4)
5. Declarant states the following regarding whether there is any other

garnishment currently in effect as to the property. If the answer is yes, the
declarant describes the other action below.

Yes No

 

 

 
Case 1:04-cv-03294-CAP Document 1076 Filed 12/23/19 Page 4 of 7

6. Garnishee anticipates owing to the judgment-debtor in the future,
the following property including funds, accounts, monies, stock, or earnings of
the Judgment debtor:

Yes No

ails to NA

 

 

 

 

- Amount Estimate Date or Period Due
(1) ¢
(2) ¢
©) $
(4) ¢

 

7 Check the applicable line below if you DENY that you hold property

subject to this order of garnishment.

The Garnishee has the following objections, defenses, or set-offs to
the Federal Trade Commission's right to the claimed property of the
Judgment debtor:

 

 

 

The Judgment debtor has account(s) at this institution. However,
the account(s) currently contain no assets. The Garnishee, ___
will forward assets as they become available in

 

the account(s).

\/._ The Garnishee is in no manner and upon no account indebted or
under liability to the Judgment debtor, and the Garnishee does not
have in Garnishee's possession or control any property belonging to

4
Case 1:04-cv-03294-CAP Document 1076 Filed 12/23/19 Page 5 of 7

the Judgment debtor, or in which the Garnishee has an interest; and
is in no manner liable as Garnishee in this action for the following
reasons(s):

 

 

 

8. | Garnishee delivered the Answer to the Clerk of Court for the Northern
District of Georgia at: 2211 United States, Courthouse, 75 Ted Turner Drive, SW,
Atlanta, GA 30303. The Garnishee mailed a copy of this Answer by first-class
mail to the Judgment debtor, Hi-Tech Pharmaceuticals, Inc., 6015 B Unity Drive,
Norcross, GA 30071 and to Crystal D. Guana Federal Trade Commission, 600
Pennsylvania Avenue, NW, Mailstop CC-9528, Washingtar DC 20580.

XK rte é- f Lec plies
Representative of Garnisfhee

legal offscer

 

(Title) ~

j = Los es CA FH IO
(Address)
(Telephone Number)

Subscribed and sworn before
me this (Tt day of _Devember201f.
Notary Public

(SEAL) |: My Commission expires:

' Please see Qtinched *
Case 1:04-cv-03294-CAP Document 1076 Filed 12/23/19 Page 6 of 7

ATTACHMENT TO ANSWER OF GARNISHEE

The Original Answer (and checks or money order upon entry of the Court's
Final Disposition Order) must be mailed to:

Clerk of Court, Northern District of Georgia
2211 United States Courthouse

75 Ted Turner Drive, SW

Atlanta, GA 30303

A copy of the answer must also be delivered to:

Federal Trade Commission
600 Pennsylvania Avenue, NW
Mailstop CC-9528
Washington, DC 20580

Attn: Crystal D. Ostrum

A copy of the answer must be sent to the Judgment debtor:
Hi-Tech Pharmaceuticals, Inc.

6015 B Unity Drive
Norcross, GA 30071
Case 1:04-cv-03294-CAP Document 1076 Filed 12/23/19 Page 7 of 7

 

 

 

A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document to which this certificate
is attached, and not the truthfulness, accuracy, or
validity of that document.

 

 

 

State of California
County of California

Subscribed and sworn to (or affirmed) before me on this 17th

day of December , 2019, by
Bonnie P. Dougherty ———_,—

proved to me on the basis of satisfactory evidence to be the

person(s) who appeared before me.

 

FLORA H, LIM
Notary Public - California -

Las Angeles County i
Cammission # 2203293
My Comm. Expires Jun 30, 2021

(Seal) Signature Sov D22 i at.

 

 

 
